United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 18-7174                                                 September Term, 2018
                                                                         1:14-cv-02031-ABJ
                                                       Filed On: July 17, 2019
Randy Brown,

              Appellant

       v.

JPMorgan Chase Bank, N.A., et al.,

              Appellees

       BEFORE:       Rogers, Griffith, and Katsas, Circuit Judges

                                         ORDER

       Upon consideration of the November 29, 2018 order to show cause why this
appeal should not be dismissed for lack of jurisdiction, appellant’s brief and the
supplements thereto, which the court construes as a response to the order to show
cause, appellee’s responses, and appellant’s reply; and the motion for a preliminary
injunction, and the response thereto, it is

       ORDERED that the order to show cause be discharged. It is

        FURTHER ORDERED that this appeal be dismissed for lack of jurisdiction.
Appellant has not demonstrated that either the collateral order doctrine, see Mohawk
Industries, Inc. v. Carpenter, 558 U.S. 100, 106 (2009), or the interlocutory appeal
statute, 28 U.S.C. § 1292(a), applies to the only order on appeal in this case: the district
court’s interlocutory November 6, 2018 minute order denying appellant’s motion to
amend his complaint and his request to reconsider the court’s alleged “refusal to review
plaintiff’s pleadings in toto.”

        This court has jurisdiction over “appeals from all final decisions of the district
courts of the United States . . . .” 28 U.S.C. § 1291. Courts give 28 U.S.C. § 1291 a
“‘practical rather than a technical construction,’” and may therefore exercise jurisdiction
over “a ‘small class’ of collateral rulings that, although they do not end the litigation, are
appropriately deemed ‘final.’” Mohawk Industries, 558 U.S. at 106 (quoting Cohen v.
Beneficial Industrial Loan Corp., 337 U.S. 541, 545-46 (1949)).
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 18-7174                                                 September Term, 2018

        Pursuant to the collateral order doctrine, courts may review interlocutory orders
of the district court “that are conclusive, that resolve important questions separate from
the merits, and that are effectively unreviewable on appeal from the final judgment in
the underlying action.” Mohawk Industries, 558 U.S. at 106. The collateral order
doctrine, however, does not apply to an interlocutory order denying a motion for leave
to amend a complaint, because such an order may be effectively reviewed in an appeal
from a final judgment. See, e.g., Bridges v. Dep’t of Maryland State Police, 441 F.3d
197, 206 (4th Cir. 2006) (“A denial of a motion to amend a complaint is not a final order,
nor is it an appealable interlocutory or collateral order.”); Bradshaw v. Zoological Soc. of
San Diego, 662 F.2d 1301, 1304 (9th Cir. 1981) (“Such orders, as a class, contemplate
further proceedings in the district court, and this court has previously held that review is
available after the final judgment, into which they merge.”).

        Appellant also cites to the Supreme Court’s opinion in Forgay v. Conrad, 47 U.S.
201 (1848), for the broad principle that interlocutory orders affecting a party’s property
rights are immediately appealable. Insofar as Forgay presents a jurisdictional ground
independent of the collateral order doctrine – a proposition this court has previously
doubted, see Pigford v. Veneman, 369 F.3d 545, 547 (D.C. Cir. 2004) – Brown has not
demonstrated that the order on appeal affected his property rights.

        Finally, the interlocutory appeal statute permits review of “[i]nterlocutory orders of
the district courts of the United States . . . granting, continuing, modifying, refusing or
dissolving injunctions, or refusing to dissolve or modify injunctions, except where a
direct review may be had in the Supreme Court.” 28 U.S.C. § 1292(a)(1). The order on
appeal here, however, had no such effect; it denied appellant’s motion for leave to file
an amended complaint, and addressed his concern that his race discrimination claims
had been improperly disallowed. It is

     FURTHER ORDERED that the motion for a preliminary injunction be dismissed
as moot.




                                           Page 2
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 18-7174                                                September Term, 2018

      The Clerk is directed to withhold issuance of the mandate herein until seven
days after resolution of any timely petition for rehearing or petition for rehearing en
banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam



                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                 BY:     /s/

                                                         Ken Meadows
                                                         Deputy Clerk




                                          Page 3